Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Lin discloses  semiconductor packaging structure that comprises a substrate having a first surface and a second surface, an antenna module, a redistribution layer; however, Lin fails to teach a redistribution layer located on the first surface of the substrate, a metal bump located on the redistribution layer, and electrically connected with the redistribution layer, a semiconductor chip disposed on and electrically connected with the redistribution layer, a spacing is configured between the semiconductor chip and the metal bump and an antenna module located on the second surface of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845